Citation Nr: 1529404	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a right foot condition.

6.  Entitlement to service connection for a left foot condition.

7.  Entitlement to a rating in excess of 10 percent for right rotator cuff tendonitis with moderate impingement.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to March 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The claim of service connection for an acquired psychiatric disorder, to include PTSD, was originally adjudicated as a claim of service connection for PTSD.  The record reflects the Veteran may also have a diagnosis of depression.  To ensure that the full scope of his psychiatric claim is considered, the Board has recharacterized the issue as a claim of service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009).

The Veteran raised claims of service connection for a gastrointestinal condition, acid reflux, and erectile dysfunction in a July 2013 statement.  He has also raised claims for entitlement to dependency benefits in November 2013 and February 2014 statements.  In November 2014 written argument, the Veteran's attorney raised a claim for entitlement to a total disability rating based on individual unemployability.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's claims require further development before the Board can adjudicate them.  

A.  Psychiatric Disorder

	1.  VA Examination

The Veteran has alleged that he has a psychiatric disorder that is related to his service.  Specifically, he has indicated that he has PTSD as a result of three in-service stressor events.  In a statement received in January 2013, he reported a stressor of being on board the U.S.S. Kitty Hawk when the boat was hit by a wave.  All of the equipment on board got knocked over and he grabbed electrical wires so everyone else would not get electrocuted.  However, he was electrocuted instead.  

An August 2012 VA treatment record shows that along with reporting the stressor of being electrocuted he also reported a stressor of an IED exploding when he was stationed in Bahrain.  He reported being about 100 feet from his post doing land side security at the front gate when the IED exploded.  He did not get hurt but he saw others get hurt.  He also described an occasion when he was confronted by several Arab men in a van who tried to jump him.  He was able to get away, but reported being shaken up by the experience.  The VA treatment provider indicated that he had PTSD as a result of these experiences.
Service personnel records reflect that the Veteran served on the U.S.S. Kitty Hawk from November 2000 to February 2004 and that he was with the Naval Security Force in Bahrain from April 2004 to November 2005.  

A March 2001 service treatment record reflects the Veteran was treated for an electrical shock after picking up an extension cord that was sitting in a pool of water.  In a January 2013 email statement, B.S., who served with the Veteran, reported witnessing the Veteran being electrocuted on the U.S.S. Kitty Hawk.  Thus, the record contains credible supporting evidence of the Veteran's stressor regarding being electrocuted.  38 C.F.R. § 3.304(f).  

The Veteran's other alleged stressors relate to a fear of hostile military or terrorist activity.  Where an alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  The record shows that the Veteran served with the Naval Security Force in Bahrain.  It is consistent with the places, types, and circumstances of such service that he would have been in fear of hostile military or terrorist activity.  

An October 2012 response from the U.S. Joint Services Records Research Center (JSRRC) states that it was unable to verify that an IED attack occurred in Bahrain during the period indicated in the Veteran's claim.  Although this response indicates the Veteran may not have been involved in an IED attack, the response only states that JSRRC could not verify that an IED attack occurred during the period indicated in the Veteran's claim.  However, the Veteran's claim did not provide dates for the alleged IED attack.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation.  Additionally, his report of this stressor event during August 2012 VA treatment does not indicate when the event occurred.  Therefore, it is unclear from the record what dates the JSRRC used to research IED attacks in Bahrain.  As a result, the Board concludes, for purposes of this remand, that JSRRC's response is not clear and convincing evidence against the occurrence of this alleged stressor event.  

Although the August 2012 VA doctor indicated that the Veteran had PTSD related to the above noted stressors, the doctor did not provide any rationale for that conclusion; therefore, it is inadequate for rating purposes.  

Since the evidence indicates there are in-service stressor events, a current psychiatric diagnosis and an indication that the Veteran's psychiatric disability may be associated with these events, remand is necessary to obtain a VA examination to determine the etiology of the Veteran's psychiatric disability.

Regarding the diagnosis of PTSD, a final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, the applicability date of the final rulemaking states that "[t]he Secretary does not intend for the provisions of th[e] final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  The Veteran's case was certified for appeal to the Board in June 2014; therefore, DSM-IV is applicable to his case and the examination must conform to DSM-IV criteria.

	2.  VA Treatment Records

The record reflects the Veteran receives VA treatment for his psychiatric disability.  The most recent VA records that have been associated with the claims file are from November 2012.  As more recent VA treatment records may be pertinent to the Veteran's claim, they must be obtained and associated with his claims file.


B.  Eligibility for Treatment

Although the Veteran was provided with notice of the elements and evidence needed to establish service connection for a psychiatric disorder for compensation purposes, he has not been provided with adequate notice of the criteria for service connection for a mental illness for the purpose of establishing eligibility to treatment only, under 38 C.F.R. § 1702.  On remand, corrective notice should be sent to the Veteran.

Also, this issue is inextricably intertwined with the issue of service connection for a psychiatric disorder for compensation purposes.  Thus, adjudication of the claim must be deferred pending resolution of the service connection claim.

C.  Manlincon Issues

An April 2014 rating decision denied, in pertinent part, a rating in excess of 10 percent for right rotator cuff tendonitis with moderate impingement, service connection for right and left ankle conditions, and service connection for right and left foot conditions.  In June 2014, the Veteran filed a notice of disagreement (NOD) with this decision.  Since the AOJ has not yet issued a statement of the case (SOC) in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC as to the issues of entitlement to an increased rating for right rotator cuff tendonitis, service connection for right and left ankle conditions, and service connection for right and left foot conditions.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

2.  Provide the Veteran with corrective notice with regard to his claim for service connection for an acquired psychiatric condition for treatment purposes only, containing notice of the criteria necessary to substantiate a claim under 38 U.S.C.A. § 1702.

3.  Obtain the Veteran's VA treatment records from November 2012 to the present.  If any requested records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in item 3, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a)  If PTSD under DSM-IV criteria is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based, explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

The examiner should specifically consider, and separately discuss, the stressors the Veteran has reported regarding being electrocuted while aboard the U.S.S. Kitty Hawk, witnessing an IED explosion in Bahrain, and being attacked by several Arab men in Bahrain.

(b)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50% or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental SOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






